DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing of 11/16/21.
 
Allowance
Claims 1-20 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in independent claim 1: “in response to the input indicating that the network provider accepts the network access request, presenting a package configuration software user interface provided by the network device, wherein the package configuration software user interface comprises a new network access package option, a modify existing network access package option, and a set default network access package option, wherein the package configuration software user interface further comprises, in response to selection of the new network access package option, network access configuration parameters selectable to create, by the network device, a network access package comprising a secure network access configuration to be utilized by the network device to establish, at least in part, a secure connection with the requester device to provide the requester device access to the Wi-Fi network in accordance with the secure network access configuration, and wherein the network device creates the network access package based, at least in part, on input received via the package configuration software 
None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in independent claim 7: “receiving, from the provider device, an encrypted network access package created by the network device based, at least in part, on input received via a package configuration software user interface provided by the network device and presented by the provider device, wherein the package configuration software user interface comprises a new encrypted network access package option, a modify existing encrypted network access package option, and a set default encrypted network access package option, and wherein the package configuration software user interface further comprises, in response to selection of the new encrypted network access package option, network access configuration parameters selectable to create, by the network device, the encrypted network access package comprising a secure network access configuration to be utilized by the network device to establish, at least in part, a secure connection with the requester device to provide the requester device access to the Wi-Fi network in accordance with the secure network access configuration” and “sending, via the unsecure connection, the encrypted network access package to the network device, wherein the network device decrypts the encrypted network access package to extract the secure network access configuration” in combination with other limitations as a whole and in the context recited in the claim.
None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in independent claim 16: “in response to access by a provider device, providing, for display by the provider device, a package configuration software user interface through which a network provider associated with the provider device can configure 
	Dependent claims are allowed as they depend from allowable independent claims.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG H NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436